Citation Nr: 1102164	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-35 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a 
service connection claim for residuals of a left shoulder injury. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to January 
1972.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision by the Department of 
Veterans Affairs (VA) in St. Louis, Missouri (RO), which 
determined that new and material evidence had not been received 
to reopen a service connection claim for residuals of a left 
shoulder injury.

As will be discussed below, the Board reopens the service 
connection claim for residuals of a left shoulder injury.  The 
reopened claim is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service connection claim for residuals of a 
left shoulder injury was denied by the RO in August and November 
1996 rating decisions; the Veteran was notified of the decisions 
and his appellate rights, but did not perfect an appeal of these 
decisions.  

2.  The additional evidence received since the November 1996 
rating decision raises a reasonable possibility of substantiating 
the service connection claim for residuals of a left shoulder 
injury.


CONCLUSIONS OF LAW

1.  The August and November 1996 rating decisions which denied 
service connection for residuals of a left shoulder injury are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the 
service connection claim for residuals of a left shoulder injury, 
the claim is therefore reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's left shoulder 
claim and remands it for further development.  As such, no 
discussion of VA's duty to notify and assist is necessary.

Rating decisions are final and binding based on evidence on file 
at the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 
20.201, 20.302.

To reopen a claim, new and material evidence must be presented or 
secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not 
have jurisdiction to consider [the previously- adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is 
neither required nor permitted to analyze the merits of a 
previously-disallowed claim if new and material evidence is not 
presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  When determining whether a claim should be reopened, the 
credibility of the newly- submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, "new" evidence is defined as existing evidence 
not previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).

The Veteran's service connection claim for residuals of a left 
shoulder injury was adjudicated by the RO in August and November 
1996 rating decisions.  According to a May 1996 statement, the 
Veteran indicated that he had injured his left shoulder just 
prior to his entry into the service and asserted that his service 
duties worsened his left shoulder disability.  He further 
indicated that he underwent an operation on his left shoulder at 
the Portsmouth Naval Hospital in 1968.   His service treatments 
were unavailable with the exception of his pre-induction 
examination report and medical history.  On the report of medical 
history, the Veteran indicated "yes" that he had had swollen or 
painful joints, and answered "no" as to whether he had had a 
painful or "trick" shoulder.  The pre-induction examination 
shows no diagnosis referable to a left shoulder disability or 
injury.  In May 1996, he underwent a VA examination and reported 
that he had experienced recurrent dislocations in his left 
shoulder during service.  He was diagnosed with status-post 
surgical repair of the left shoulder.  The RO ultimately denied 
the claim as the record failed to show the incurrence of the 
claimed left shoulder injury.  The Veteran did not appeal the 
above noted decisions and they became final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

Thereafter, in May 2008, the Veteran sought to reopen his service 
connection claim for residuals of a left shoulder injury.  This 
claim to reopen is the subject of the current appeal.

Based on the procedural history noted above, the November 1996 
rating decision is the last final rating decision of record.  As 
the last final disallowance of the Veteran's service connection 
claim for residuals of a left shoulder injury was the November 
1996 rating decision, the Board must now determine whether new 
and material evidence to reopen the claim has been received 
subsequent to the November 1996 decision.

Evidence received following the issuance of the November 1996 
rating decision includes the Veteran's contentions, VA medical 
evidence, a service personnel form, and a hearing transcript.  
Significantly, the Veteran submitted a copy of a "History of 
Assignments" form that shows he was a patient at the Naval 
Hospital in Portsmouth Virginia from July to September 1968 (61 
days).  Although there is no indication as to what type of 
treatment he received at that time, this new evidence relates to 
an unestablished fact necessary to substantiate the claim, as it 
raises the possibility that he received left shoulder treatment 
during service.   38 C.F.R. § 3.156 (2010).  Based on the 
foregoing, the service connection claim for residuals of a left 
shoulder injury is reopened.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a left 
shoulder injury is reopened; to that extent, the appeal is 
granted.


REMAND

In light of the medical evidence showing current left shoulder 
complaints, the evidence of an in-service hospitalization, and 
the lay statements of record, the Board finds that a VA 
examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining and associating with 
the claims folder any outstanding VA 
treatment records concerning the Veteran's 
left shoulder, schedule him for an 
examination to determine the etiology 
and/or onset of any currently diagnosed 
left shoulder disability.  The claims 
folder should be made available and 
reviewed by the examiner.  Any indicated 
studies should be performed.

All indicated studies should be performed, 
and all findings should be reported in 
detail.  The claims files should be made 
available to and reviewed by the examiner.  

The examiner should state the likelihood 
that any left shoulder disability found to 
be present existed prior to service.  If 
the examiner concludes that a left 
shoulder disability found to be present 
existed prior to service, the examiner 
should indicate that likelihood that the 
disability worsened during service.  If 
the examiner diagnoses the veteran as 
having a left shoulder disability that did 
not pre-exist service, the examiner must 
opine as to whether it is at least as 
likely as not that the condition is 
related to or had its onset during 
service.  In offering each of these 
opinions, the examiner should specifically 
acknowledge and comment on competent and 
credible report of the Veteran and his 
spouse of a continuity of left shoulder 
symptoms since service and the Veteran's 
in-service hospitalization to treat his 
left shoulder.  The rationale for all 
opinions expressed should be provided.

All findings and conclusions should be 
accompanied by complete rationale should be 
set forth in a legible report.

2.  Then readjudicate the issue of 
entitlement to service connection for 
residuals of a left shoulder injury.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


